Case 1:18-CV-02739-.]GK-SDA Document 108 Filed 01/28/19 Page 1 of 2

JaSOn M. Drangel (JD 7204)
idran,qel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.eom
Mary Kate Brennan (MB 5595)
mbrennan@ipcounselors.com
Brieanne Scully (BS 371 l)
bscullv@ipcounselors.com
Andrew S. Chung (AC 1988)
achun¢.z@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292~5390
Facsimile: (212) 292-5391
A llorneys_f£)r Plafntr`ff
]deaw'llage Prr)ducls (,`r)rp.

 

UNITED STATES DISTRICT COURT
SOUTHERN DlSTRICT OF NEW YORK

 

IDEAVILLAGE PRODUCTS CORP.,

Pfafru‘.y_f}"l

V.

AARI~IUSq et a[., CIVIL ACTION No.
Defendcm!s 18-cv-2739 (JGK)

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT "I`O Rule 4l(a)(l )(A)(i) of the Federal Rules ot` Civil Procedure, Plaintit`f
Ideavillage Products Corp. ("`ldeavillage" or “Plaintiff""), by their undersigned attorneys, hereby
give notice Ot`dismissal ot`all claims against Defendant BlueSiSter in the above-captioned action,

with prejudice, and with each party to bear its own attorneys’ t`ees, costs and expenses

Case 1:18-CV-O2739-.]GK-SDA Document 108 Filed 01/28/19 Page 2 of 2

Dated: January 28, 2019

It is 50 ORDERED.

Signed at New Yorl<, NY 0n

BY:

¥, 201<).

Respectfully submitted,

EPSTEIN DRANGEL LLP

 

Brieanne Scully (BS 3711)
bscullv@ipcounselors.com
EPSTEIN DRANGEL LLP
60 Easr 42nd srreec, suite 2520
New York, NY 10165
Telephone: (212)292-5390
Facsimile: (212) 292-5391
Atlorneyjbr Plal`n!iff
Ideaviflage Fr()ducls C()rp.

 

Judge John G. Koeltl

United States District Judge

